DETAILED ACTION
This office action is in response to the amendments/remarks filed on 07/18/2022. Claims 1-6, 8-21 are pending; claims 1, 5, 10, 18, 19 have been amended; claim 21 is added, claim 7 is canceled; claims 1, 3, 5, 10, 11, 18, 19 will be examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous drawing objection has been withdrawn in light of the replacement sheet of Fig.5 submitted on 07/18/2022.
The previous rejection(s) of claim(s) 1, 5, 7 under 35 USC §112 (b) have been withdrawn in light of the amendment to the claims.
The previous rejection(s) of claim(s) 3, 10 under 35 USC §112 (b) have been considered but are not persuasive for the following reasons:
Applicant argued “The first clutch as recited in claims 3 and 10 is supported by clutch 60 as depicted in Applicant's FIG. 1.”
Examiner agrees that the first clutch as recited in claims 3 and 10 is supported by a clutch 60 as depicted in Fig.1; however, applicant elected Species 5, Fig.5 without traverse filed on 03/25/2021.
Furthermore, applicant argued “ As discussed in more detail below, the elements of first gear assembly 18 are incorporated into Applicant's elected species.”
Examiner respectfully disagrees because applicant does not have an embodiment that encompass both structures of Figs.1 and 5, and applicant elected Species 5, Fig.5 without traverse filed on 03/25/2021.
Lastly, applicant argued “Paragraph [0047] of Applicant's specification states "the terms 'first', 'second', and 'third', etc. are used merely as labels, and are not intended to impose numerical requirements or a particular positional order on their objects." Therefore, Applicant submits that the first clutch as recited in claims 3 and 10 is sufficiently clear.”
Examiner respectfully disagrees with applicant argument above because claim 3 is rejected under 35 USC §112 (b) due to there being no clutch that is directly coupled to sun gear of ravigneaux as claimed. Similarly, claim 10 is rejected under 35 USC §112 (b) because from Fig.5 first clutch 442 is directly coupled to a sun gear 418 of differential 412 and not coupled to sun of the first planetary gear set.  The reasons for the rejections of these claims 3, 10 are not because the term “first”, “second” or “third” according to applicant argued above. Therefore, the rejection(s) of claims 3,10,11, 18-19 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10-11, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “first clutch is directly coupled to a sun gear in the one or more Ravigneaux gear” in line 2. It is unclear because from elected Fig.5, the first clutch is directly coupled to sun gear of differential 412 rather than the sun gear of ravigneaux as claimed.
Claim 10 recites “first clutch is directly coupled to a sun in the first planetary gear set; wherein the second planetary gear set and the first planetary gear set are both coupled to and rotate independently of a planet carrier” in line 10-13. It is unclear what applicant’s structure is directed to because from elected species Fig.5, the first clutch 442 is directly coupled to a sun gear 418 of differential 412 and not coupled to sun of the first planetary gear set.
	Claims 11,18-19 are rejected due to their dependency upon claim 10.
Allowable Subject Matter
Claims 1, 5 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record alone or in combination neither discloses nor renders obvious a multi-speed electric axle assembly with three discrete gear ratios; specifically, “a first Ravigneaux gear assembly comprising a sun gear connected concentrically with the hollow shaft and a ring gear coupled to a first gear set and a second gear set; a first axle shaft extending through the hollow shaft and a second sun gear concentric with the first axle shaft driven by the first gear set; a second axle shaft coupled to the second gear set” and in combination with the remaining structure of claim 1.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-11, 18, 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smetana (DE10210032256) discloses ravigneaux, hollow shaft and clutches see Fig.1. 
Klemen (US 20060154771) discloses ravigneaux that connects to motor, clutches see Fig.1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659